Exhibit 10.2

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. EXCEPT IN
COMPLIANCE WITH RULE 144 PROMULGATED UNDER THE SECURITIES ACT OF 1933 OR ANY
OTHER AVAILABLE EXEMPTION FROM REGISTRATION, NO SUCH SALE OR DISTRIBUTION MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

SECURED CONVERTIBLE PROMISSORY NOTE

 

$[[PrincipalAmount]]

February 4, 2003


Fremont, California



For value received, Accrue Software, Inc., a Delaware corporation (the
"Company"), promises to pay to [[Purchaser]] (the "Holder"), the principal sum
of [[WrittenPrincipalAmount]] Dollars ($[[PrincipalAmount]]). Interest shall
accrue from the date of this Note on the unpaid principal amount at a rate equal
to 6.0% per annum, compounded annually. This Note is one of a series of Secured
Convertible Promissory Notes containing substantially identical terms and
conditions issued pursuant to that certain Secured Convertible Promissory Note
Purchase Agreement dated February 4, 2003 (the "Purchase Agreement"). Such Notes
are referred to herein as the "Notes," and the holders thereof are referred to
herein as the "Holders." All other capitalized terms not defined herein shall
have the meanings ascribed to such terms in the Purchase Agreement. This Note is
subject to the following terms and conditions.

1. Maturity. Unless converted as provided in Section 2, this Note will
automatically mature and be due and payable on February 4, 2006 (the "Maturity
Date"). Subject to Section 2 below, interest shall accrue on this Note but shall
not be due and payable until the Maturity Date. Notwithstanding the foregoing,
the entire unpaid principal sum of this Note, together with accrued and unpaid
interest thereon, shall become immediately due and payable upon the occurrence
of any Event of Default (as defined herein).

2. Conversion. The Notes shall be converted into equity securities of the
Company (each a "Conversion") upon the terms and conditions set forth below:

(a) Optional Conversion. Upon the written request of the Holders of a majority
of the outstanding principal amount of the Notes (the "Majority Holders"), the
entire principal amount of and (if requested by the Majority Holders) accrued
interest on this and all other Notes shall be converted at the option of the
Majority Holders either into shares of the Company's Common Stock or, in the
event that there is a series of Preferred Stock of the Company issued or
proposed to be issued, into the most senior series of such Preferred Stock. If
the Majority Holders, as the case may be, elect to convert accrued interest into
equity securities upon a Conversion, this election shall apply equally to all of
the Notes.



(b) Automatic Conversion. In the event that the closing bid or sales prices
(whichever is applicable) of the Company's Common Stock is at least $0.20 per
share (as adjusted for stock splits, stock dividends, recapitalizations and like
transactions) for a period of 60 consecutive trading days, the entire principal
amount of and accrued interest on this and all other Notes shall automatically
be converted (an "Automatic Conversion") into shares of the Company's Common
Stock. The Company shall promptly thereafter provide the Holder written notice
of the terms, effect and mechanics of such Automatic Conversion.

(c) Conversion Price. The number of shares of Common Stock or Preferred Stock,
as applicable, to be issued upon a Conversion shall be equal to the quotient
obtained by dividing (i) the entire principal amount of this Note plus (as
applicable) accrued interest by (ii) $0.06 (as adjusted pursuant to Section
2(d)) (the "Conversion Price"), rounded to the nearest whole share.

(d) Conversion Price Adjustments. The Conversion Price shall be subject to
adjustment from time to time as follows:

(i) Issuance of Additional Stock below Purchase Price. If the Company should
issue, at any time after the date on which the first Note was sold (the
"Purchase Date"), any Additional Stock (as defined below) without consideration
or for a consideration per share less than the Conversion Price in effect
immediately prior to the issuance of such Additional Stock, the Conversion Price
in effect immediately prior to each such issuance shall automatically be
adjusted as set forth in this Section 2(d), unless otherwise provided in this
Section 2(d).

(A) Price Adjustment Formula. Whenever the Conversion Price is adjusted pursuant
to this Section 2(d), the Conversion Price shall be adjusted to a price equal to
the price paid per share for such Additional Stock.

(B) Definition of "Additional Stock". For purposes of this Section 2(d),
"Additional Stock" shall mean any shares of Common Stock issued (or deemed to
have been issued pursuant to Section 2(d)(D) by the Company after the Purchase
Date) other than

(1) Common Stock issued pursuant to stock dividends, stock splits or similar
transactions;

(2) Shares of Common Stock issued or issuable to employees, consultants or
directors of the Company pursuant to a stock option plan or restricted stock
plan or incentive arrangement approved by the Board of Directors of the Company;

(3) Capital stock, or options or warrants to purchase capital stock, issued to
financial institutions or lessors in connection with commercial credit
arrangements, equipment financings, commercial property lease transactions or
similar transactions approved by the Board of Directors where the principal
purpose thereof is not to raise additional equity capital for the Company;

(4) Capital stock, or warrants or options to purchase capital stock, issued in
connection with bona fide acquisitions, mergers or similar transactions, the
terms of which are approved by the Board of Directors of the Company;

(5) Shares of Common Stock issued or issuable upon conversion of the Preferred
Stock of the Company; and

(6) Capital stock issued or issuable to an entity as a component of any business
relationship with such entity for the purpose of (A) joint venture, technology
licensing or development activities, (B) distribution, supply or manufacture of
the Company's products or services or (C) any other arrangements involving
corporate partners that are primarily for purposes other than raising capital,
the terms of which business relationship with such entity are approved by the
Board of Directors.

(C) Determination of Consideration. In the case of the issuance of Common Stock
for cash, the consideration shall be deemed to be the amount of cash paid
therefor before deducting any reasonable discounts, commissions or other
expenses allowed, paid or incurred by the Company for any underwriting or
otherwise in connection with the issuance and sale thereof. In the case of the
issuance of the Common Stock for a consideration in whole or in part other than
cash, the consideration other than cash shall be deemed to be the fair value
thereof as determined by the Board of Directors.

(D) Deemed Issuances of Common Stock. In the case of the issuance after the
Purchase Date of securities or rights convertible into, or entitling the holder
thereof to receive directly or indirectly, additional shares of Common Stock
(the "Common Stock Equivalents"), the following provisions shall apply for all
purposes of this Section 2(d):

(1) The aggregate maximum number of shares of Common Stock deliverable upon
conversion, exchange or exercise (assuming the satisfaction of any conditions to
convertibility, exchangeability or exercisability, including, without
limitation, the passage of time, but without taking into account potential
antidilution adjustments) of any Common Stock Equivalents and subsequent
conversion, exchange or exercise thereof shall be deemed to have been issued at
the time such securities were issued or such Common Stock Equivalents were
issued and for a consideration equal to the consideration, if any, received by
the Company for any such securities and related Common Stock Equivalents
(excluding any cash received on account of accrued interest or accrued
dividends), plus the minimum additional consideration, if any, to be received by
the Company (without taking into account potential antidilution adjustments)
upon the conversion, exchange or exercise of any Common Stock Equivalents (the
consideration in each case to be determined in the manner provided in Section
2(d)(i)(C).

(2) In the event of any change in the number of shares of Common Stock
deliverable or in the consideration payable to the Company upon conversion,
exchange or exercise of any Common Stock Equivalents including, but not limited
to, a change resulting from the antidilution provisions thereof, the Conversion
Price, to the extent in any way affected by or computed using such Common Stock
Equivalents, shall be recomputed to reflect such change, but no further
adjustment shall be made for the actual issuance of Common Stock or any payment
of such consideration upon the conversion, exchange or exercise of such Common
Stock Equivalents.

(3) Upon the termination or expiration of the convertibility, exchangeability or
exercisability of any Common Stock Equivalents, the Conversion Price, to the
extent in any way affected by or computed using such Common Stock Equivalents,
shall be recomputed to reflect the issuance of only the number of shares of
Common Stock (and Common Stock Equivalents that remain convertible, exchangeable
or exercisable) actually issued upon the conversion, exchange or exercise of
such Common Stock Equivalents.

(4) The number of shares of Common Stock deemed issued and the consideration
deemed paid therefor pursuant to Section 2(d)(i)(D)(1) shall be appropriately
adjusted to reflect any change, termination or expiration of the type described
in either Section 2(d)(i)(D)(2) or 2(d)(i)(D)(3).

(E) Limits on Conversion Price Adjustments. Notwithstanding any other provisions
of this Section (2)(d)(i), no adjustment of the Conversion Price pursuant to
this Section 2(d)(i) shall (1) except to the limited extent provided for in
Sections 2(d)(i)(D)(2) and 2(d)(i)(D)(3), have the effect of increasing the
Conversion Price above the Conversion Price in effect immediately prior to such
adjustment, and (2) have the effect of decreasing the Conversion Price below the
fair market value of the Company's Common Stock as of the Closing (as defined in
the Purchase Agreement)(as adjusted for stock splits, stock dividends,
recapitalizations and like transactions).

(ii) Stock Splits and Dividends. In the event the Company should at any time
after the Purchase Date fix a record date for the effectuation of a split or
subdivision of the outstanding shares of Common Stock or the determination of
holders of Common Stock entitled to receive a dividend or other distribution
payable in additional shares of Common Stock or Common Stock Equivalents without
payment of any consideration by such holder for the additional shares of Common
Stock or the Common Stock Equivalents (including the additional shares of Common
Stock issuable upon conversion or exercise thereof), then, as of such record
date (or the date of such dividend distribution, split or subdivision if no
record date is fixed), the Conversion Price shall be appropriately decreased so
that the number of shares of Common Stock issuable on conversion of this Note
shall be increased in proportion to such increase in outstanding shares of
Common Stock and Common Stock Equivalents.

(iii) Reverse Stock Splits. If the number of shares of Common Stock outstanding
at any time after the Purchase Date is decreased by a combination of the
outstanding shares of Common Stock, then, following the record date of such
combination, the Conversion Price shall be appropriately increased so that the
number of shares of Common Stock issuable on conversion of this Note shall be
decreased in proportion to such decrease in outstanding shares.

(e) Mechanics and Effect of Conversion. No fractional shares of the Company's
capital stock will be issued upon conversion of this Note. In lieu of any
fractional share to which the Holder would otherwise be entitled, the Company
will pay to the Holder in cash the amount of the unconverted principal and
interest balance of this Note that would otherwise be converted into such
fractional share. Upon conversion of this Note pursuant to this Section 2, the
Holder shall surrender this Note, duly endorsed, at the principal offices of the
Company or any transfer agent of the Company. At its expense, the Company will,
as soon as practicable thereafter, issue and deliver to such Holder, at such
principal office, a certificate or certificates for the number of shares to
which such Holder is entitled upon such conversion, together with any other
securities and property to which the Holder is entitled upon such conversion
under the terms of this Note, including a check payable to the Holder for any
cash amounts payable as described herein. Upon conversion of this Note, the
Company will be forever released from all of its obligations and liabilities
under this Note with regard to that portion of the principal amount and accrued
interest being converted including without limitation the obligation to pay such
portion of the principal amount and accrued interest.

(f) Payment of Interest. Upon conversion of the principal amount of this Note
into the Company's equity securities, any interest accrued on this Note that is
not by reason of Section 2(a) or 2(b) hereof simultaneously converted into
equity securities shall be immediately paid to the Holder.

(g) Regulatory Compliance. Notwithstanding the foregoing, in the event that the
Company's Common Stock is listed on the Nasdaq Stock Market or another national
securities exchange (or a listing application is pending with any such
exchange), a Conversion of this Note (or a conversion into Common Stock of
Preferred Stock issued pursuant to a Conversion of this Note) shall only be
effective to the maximum extent permissible under the applicable rules and
regulations of such an exchange without the approval of the transaction by the
Company's stockholders. In the event such stockholder approval is required to
give full effect to the Conversion of this Note, the maximum amount of principal
and accrued interest (or the maximum number of shares of convertible Preferred
Stock) that is permissible to be converted without the approval of the Company's
stockholders shall be converted as otherwise provided herein and the Company
shall promptly seek to obtain the stockholder approval necessary to give full
effect to the Conversion.

3. Payment.

(a) Payment. Except as expressly contemplated herein, all payments shall be made
in lawful money of the United States of America at such place as the Holder
hereof may from time to time designate in writing to the Company. Payment shall
be credited first to the accrued interest then due and payable and the remainder
applied to principal.

(b) Mandatory Prepayment on Liquidation. If a Liquidation Event (as defined
below) is consummated prior to the Maturity Date or a Conversion, the Company
shall pay the Holder an amount (the "Liquidation Amount") equal to 150% of the
principal amount of this Note, plus accrued interest. The Liquidation Amount
shall be paid in cash unless the Majority Holders consent in writing to the
payment of all or any portion of the Liquidation Amount in consideration other
than cash. The value of any such consideration other than cash shall be deemed
to be the fair value thereof as determined by the Board of Directors
irrespective of any accounting treatment. Upon payment of the Liquidation
Amount, the Company will be forever released from all of its obligations and
liabilities under this Note. For purposes of this Note, a "Liquidation Event"
shall mean (i) a sale of all or substantially all of the assets or business of
the Company whether by merger, sale of assets, sale of stock or otherwise, (ii)
any reorganization, consolidation or merger of the Company where the outstanding
voting securities of the Company immediately before the transaction represent or
are converted into less than 50% of the outstanding voting power of the
surviving entity (or its parent entity) immediately after the transaction, (iii)
a sale or exchange of the Company's capital stock by the stockholders of the
Company in one transaction or a series of related transactions where more than
50% of the outstanding voting power of the Company is acquired by a person or
entity or group of related persons or entities, or (iv) any liquidation or
dissolution of the Company, whether by bankruptcy, a general assignment for the
benefit of creditors, receivership or otherwise.

(c) Notices of Certain Transactions. In case of any consolidation or merger of
the Company, any consolidation or merger of the Company with or into another
corporation (other than a consolidation or merger in which the Company is the
surviving entity), or any transfer of all or substantially all of the assets of
the Company (a "Change of Control"), the Company will mail or cause to be mailed
to the Holder a notice specifying the effective date on which such
consolidation, merger or transfer, and the time, if any is to be fixed, as of
which the holders of record of Common Stock are to be determined. Such notice
shall be mailed at least twenty (20) days prior to the record date or effective
date for the event specified in such notice. In the event that the Majority
Holders submit a written request for Conversion in connection with a Change of
Control (a "Change of Control Conversion Request"), such Change of Control
Conversion Request will be conditioned on, and will be effected immediately
prior to, the occurrence of such Change of Control. At such time, the respective
Holders of the Notes shall be deemed to have become the respective holders of
record of the capital stock of the Company issued pursuant to the Conversion.

4. Events of Default.

(a) Definition. The occurrence of any of the following shall constitute an
"Event of Default" under this Note:

(i) Failure to Pay. The Company's failure to pay any principal or interest or
any other amount required to be paid by it under the terms of this Note on the
date due, and such failure shall continue for five (5) business days after the
Holder has given written notice of such default to the Company;



(ii) Failure to Comply With Covenants. The Company's failure to perform or
observe any other material covenant or agreement contained in any Note or the
Purchase Agreement, and such failure shall continue for fifteen (15) business
days after the Holder has given written notice of such failure to the Company
(provided, however, that no notice from the Holder shall be required to commence
the 15 business day cure period if the Company has knowledge of failure to
perform or observe any such material covenant or agreement and has not complied
with Section 4(b) hereof);

(iii) Voluntary Bankruptcy or Insolvency Proceedings. The Company's (A) applying
for or consenting to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (B) making
a general assignment for the benefit of all or any of its creditors,
(C) commencing dissolution or liquidation proceedings, (D) commencing any
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consenting to any such relief or
to the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (E) taking any
action for the purpose of effecting any of the foregoing; or

(iv) Involuntary Bankruptcy or Insolvency Proceedings. Commencement of any
proceedings for the appointment of a receiver, trustee, liquidator or custodian
of Company or of all or a substantial part of the property thereof, or an
involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to the Company or the debts thereof under any
bankruptcy, insolvency or other similar law now or hereafter in effect shall be
commenced and an order for relief entered or such proceeding shall not be
dismissed or discharged within thirty (30) days of commencement.

(v) Default on Other Obligations. The occurrence of a default or event of
default in any agreement between the Company and a third party that gives the
third party the right to accelerate any indebtedness exceeding $500,000 or more
or that could have a Material Adverse Effect (as defined in the Purchase
Agreement) on the Company; and such failure shall continue for fifteen (15)
business days after written notice of such default to the Company.

(vi) Failure to Obtain Stockholder Approval. The Company does not receive the
requisite approval of its stockholders pursuant to Section 2(g) hereof within
120 days of written request to obtain such approval from the Majority Holders.

(b) Notice. The Company shall, as promptly as possible and in any event within
three (3) business days of the occurrence thereof, notify the Holder of the
occurrence of an Event of Default (i.e. upon the occurrence of one of the events
described in Section 4(a) above without giving effect to the cure periods or
notices required under clauses (i), (ii) and (v) thereof).

(c) Remedies. Upon the occurrence of any Event of Default, the Majority Holders,
at their option, may (i) by notice to the Company, declare the unpaid principal
amount of this Note, all interest accrued and unpaid hereon and all other
amounts payable hereunder to be immediately due and payable, whereupon the
unpaid principal amount of this Note, all such interest and all such other
amounts shall become immediately due and payable, without presentment, demand,
protest or further notice of any kind, provided that if an event described in
Section 4(a)(iii) or (iv) shall occur, all interest and all such other amounts
shall become immediately due and payable automatically, without the giving of
any such notice; and (ii) whether or not the actions referred to in clause (i)
have been taken, exercise any or all of the Holders' rights and remedies under
the Purchase Agreement and proceed to enforce all other rights and remedies
available to the Holders under applicable law.



5. Transfer; Successors and Assigns. The terms and conditions of this Note shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Notwithstanding the foregoing, the Holder may not
assign, pledge, or otherwise transfer this Note without the prior written
consent of the Company, which consent shall not be unreasonably withheld.
Subject to the preceding sentence, this Note may be transferred only upon
surrender of the original Note for registration of transfer, duly endorsed, or
accompanied by a duly executed written instrument of transfer in form
satisfactory to the Company. Thereupon, a new note for the same principal amount
and interest will be issued to, and registered in the name of, the transferee.
Interest and principal are payable only to the registered holder of this Note.



6. Governing Law. This Note and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the State of California, without
giving effect to principles of conflicts of law.

7. Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or 48 hours
after being deposited in the U.S. mail as certified or registered mail with
postage prepaid, if such notice is addressed to the party to be notified at such
party's address or facsimile number as set forth below or as subsequently
modified by written notice.

8. Amendments and Waivers. Any term of this Note may be amended only with the
written consent of the Company and the Majority Holders. Any amendment or waiver
effected in accordance with this Section 8 shall be binding upon the Company,
each Holder and each transferee of any Note.

9. Stockholders, Officers and Directors Not Liable. In no event shall any
stockholder, officer or director of the Company be liable for any amounts due or
payable pursuant to this Note.

10. Seniority. The indebtedness evidenced by this Note is hereby expressly
senior in right of payment to the prior payment of all other indebtedness of the
Company other than Permitted Senior Indebtedness (as defined in the Purchase
Agreement), and the Company shall not be permitted to incur secured indebtedness
which is senior in right of payment to the Notes other than Permitted Senior
Indebtedness while this Note is outstanding.

11. Subordination. The indebtedness evidenced by this Note is hereby expressly
subordinated, to the extent and in the manner hereinafter set forth, in right of
payment to the prior payment in full of all of the Company's Permitted Senior
Indebtedness. Upon any receivership, insolvency, assignment for the benefit of
creditors, bankruptcy, reorganization, or arrangement which creditors (whether
or not pursuant to bankruptcy or other insolvency laws), sale of all or
substantially all of the assets, dissolution, liquidation, or any other
marshaling of the assets and liabilities of the Company or in the event this
Note shall be declared due and payable, (i) no amount shall be paid by the
Company, whether in cash or property in respect of the principal of or interest
on this Note at the time outstanding, unless and until the full amount of any
Permitted Senior Indebtedness then outstanding shall be paid in full (but only
to the extent of the value of the collateral securing any such Permitted Senior
Indebtedness), and (ii) no claim or proof of claim shall be filed with the
Company by or on behalf of the holder of this Note which shall assert any right
to receive any payments in respect of the principal of and interest on this Note
except subject to the payment in full all of the Permitted Senior Indebtedness
then outstanding (but only to the extent of the value of the collateral securing
any such Permitted Senior Indebtedness).

Nothing contained in the preceding paragraphs shall impair, as between the
Company and the Holder, the obligation of the Company, which is absolute and
unconditional, to pay to the Holder hereof the principal hereof and interest
hereon as and when the same shall become due and payable, or shall prevent the
Holder, upon default hereunder, from exercising all rights, powers and remedies
otherwise provided herein or by applicable law, all subject to the rights, if
any, of the holders of Permitted Senior Indebtedness under the preceding
paragraphs to receive cash or other properties otherwise payable or deliverable
to the Holder pursuant to this Note.

At any time and from time to time, upon the written request of the Company, the
Holders will promptly and duly authenticate and deliver such instruments and
documents and take such further action as the Company may reasonably request to
give effect to the purpose and intent of this Section 11, including without
limitation to permit the creation of Permitted Liens (as defined in the Purchase
Agreement).

12. Security Interest. The Company hereby grants to the Holder a first priority
security interest (subject to Permitted Liens created to secure Senior Permitted
Indebtedness) in all assets and property now or hereafter owned or held by the
Company, including without limitation: accounts, inventory, goods, equipment,
fixtures, general intangibles (including goodwill and all intellectual property,
including without limitation patents, patent applications, copyrights,
trademarks and trade names), contract rights, royalties, documents, cash,
securities, letters of credit, certificates of deposit, notes, instruments,
chattel paper, deposit accounts, other financial assets, claims (whether by
litigation, settlement, payment through insurance or otherwise, and including
claims of past, present and future infringement) and all proceeds of the
foregoing (the "Collateral"). In addition, the Company hereby appoints Holder as
its attorney-in-fact for the purpose of signing and filing any uniform
commercial code financial statements or other documents considered necessary or
appropriate by Holder to perfect or enhance the foregoing grant of Holder's
security interest, or deliver any notices required thereunder.

13. Usury. Anything herein to the contrary notwithstanding, if during any period
for which interest is computed hereunder, the amount of interest computed on the
basis provided for in this Note, together with all fees, charges and other
payments which are treated as interest under applicable law, as provided for
herein or in any other document executed in connection herewith, would exceed
the amount of such interest computed on the basis of the Highest Lawful Rate,
the Company shall not be obligated to pay, and the Holder shall not be entitled
to charge, collect, receive, reserve or take, interest in excess of the Highest
Lawful Rate, and during any such period the interest payable hereunder shall be
computed on the basis of the Highest Lawful Rate. As used herein, "Highest
Lawful Rate" means the maximum non- usurious rate of interest, as in effect from
time to time, which may be charged, contracted for, reserved, received or
collected by the Holder in connection with this Note under applicable law.

14. Expenses. The Company agrees to pay on demand all the losses, costs, and
expenses (including, without limitation, attorneys' fees and disbursements)
which the Holder incurs in connection with enforcement or attempted enforcement
of this Note, or the protection or preservation of the Holder's rights under
this Note, whether by judicial proceedings or otherwise. Such costs and expenses
include, without limitation, those incurred in connection with any workout or
refinancing, or any bankruptcy, insolvency, liquidation or similar proceedings.

15. Waivers. The Company hereby waives diligence, demand, presentment, protest
or further notice of any kind. The Company agrees to make all payments under
this Note without setoff or deduction and regardless of any counterclaim or
defense. No single or partial exercise of any power under this Note shall
preclude any other or further exercise of such power or exercise of any other
power. No delay or omission on the part of the Holder in exercising any right
under this Note shall operate as a waiver of such right or any other right
hereunder.



16. Counterparts. This Note may be executed in any number of counterparts, each
of which will be deemed to be an original and all of which together will
constitute a single agreement.



17. Loss of Note. Upon receipt by the Company of evidence satisfactory to it of
the loss, theft, destruction or mutilation of this Note or any Note exchanged
for it, and indemnity satisfactory to the Company (in case of loss, theft or
destruction) or surrender and cancellation of such Note (in the case of
mutilation), the Company will make and deliver in lieu of such Note a new Note
of like tenor.

COMPANY:

ACCRUE SOFTWARE, INC.

By:

Name:

(print)

Title:

Address: 48634 Milmont Drive

Fremont, CA 94538-7353

Facsimile: (510) 580-4501

AGREED TO AND ACCEPTED:

[[Purchaser]]

By: ___________________________

Name: _________________________

(print)

Title: __________________________

Address: [[Address1]]

[[Address2]]

Facsimile:

 




--------------------------------------------------------------------------------


